Citation Nr: 0821177	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a colon and/or 
bleeding bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from March 2001 to March 
2005, including from May 2003 to August 2004 in support of 
Operation Iraqi Freedom.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, which denied 
entitlement to the benefits sought. Jurisdiction over the 
case was later transferred to the RO in Pittsburgh, 
Pennsylvania.

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the proceeding is of record.  During the 
hearing, the veteran also withdrew from consideration a claim 
previously on appeal for entitlement to service connection 
for acid reflux disease.  Accordingly, this claim is no 
longer before the Board for appellate review.              38 
C.F.R. § 20.204 (2007).

The Board finds that the record provides a sufficient basis 
to decide the veteran's claim for service connection for a 
colon/bleeding bowel syndrome. The issue of service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on            his 
part concerning this claim.


FINDINGS OF FACT

1.	The report of a June 2005 VA general medical examination 
indicates a diagnosis of non-specific colitis. A colonoscopy 
in connection with that examination also ruled out the 
presence of active colitis, or inflammatory bowel disease.



2.	The preponderance of the competent medical evidence is 
against any causal association between non-specific colitis, 
or any other claimed bleeding bowel syndrome and the 
veteran's service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a colon 
and/or bleeding bowel syndrome are not approximated. 38 
U.S.C.A.§§ 1110, 5103, 5103A, 5107(b)    (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claim being 
decided herein, through May 2005 correspondence that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. The June 2006 Statement of the 
Case set forth in more detail the applicable criteria in this 
regard. The above-referenced notice letter to the veteran 
identified the joint obligation between VA and the veteran 
himself to obtain evidence relevant to the disposition of his 
claim, including that VA would undertake reasonable measures 
to assist in obtaining further VA medical records, private 
treatment records, and other Federal records. See 
Quartuccio v. Principi,   16 Vet. App. 183, 186-87 (2002). 
Additionally, a supplemental March 2006 letter further 
provided notice concerning both the disability rating and 
effective date elements of his pending claim for entitlement 
to service-connected compensation.  

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
initial notice preceded the rating decision on appeal, 
consistent with the above-specified criteria for timely VCAA 
notice. The timing of the notice was thus in accordance with 
the applicable criteria. 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, copies of available 
service personnel records, VA medical records, and private 
physicians' records.              The veteran testified 
during a May 2008 videoconference hearing before the 
undersigned VLJ. The veteran has been afforded a VA 
examination in connection with his claim. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006);                  see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service;                but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on        the claim."). As such, the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances,              no further action is necessary to 
assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claim

The veteran contends that he has a colon or bleeding bowel 
syndrome which was incurred during military service. Because 
the probative medical evidence weighs against the finding 
that current claimed manifestations of this disorder have an 
association with service, the claim will be denied. 

Service connection may be granted for any current disability 
that is the result of          a disease or injury incurred 
or aggravated during active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).                     Service connection may 
also be granted for a disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).

In order to establish a valid claim for service connection 
for a claimed disorder, there must exist: (1) medical 
evidence of a current disability; (2) medical, or            
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed                
in-service disease or injury and the current disability. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported,         
then a showing of continuity after discharge is required to 
support the claim.             38 C.F.R. § 3.303(b) (2007).

Having examined the current medical findings of record, there 
is no present basis upon which to determine that a claimed 
colon/rectal syndrome originated during   the veteran's 
service. The post-service diagnostic picture provides at 
least one determination from an evaluating physician that the 
veteran actually had colitis, inasmuch as a June 2005 VA 
general medical examiner diagnosed nonspecific colitis. This 
impression was premised on reviewing a VA colonoscopy study 
report dated that same month, which in fact determined that 
the histopatholic pattern of the colon biopsies from six 
different areas were non-specific and very similar with no 
active colitis, or evidence of inflammatory bowel disease. 
Ulcerative colitis was ruled out by one evaluating physician. 
Notably, another evaluating nurse practitioner ruled out 
colitis altogether. 


The above colonoscopy finding as to no active colitis would 
initially appear to preclude a diagnosis of a disorder 
insofar as affecting the colon. Nonetheless, the June 2005 VA 
examiner's diagnosis took into account that the study showed 
mild non-specific chronic inflammation in several areas, as 
the objective basis for that finding. The veteran also 
reported during the preceding examination a history of having 
diarrhea often twice per day, sometimes associated with blood 
in the stool. The information set forth above as to a non-
specific colitis condition will thus be considered evidence 
of a current claimed disability, for which it must be 
determined whether there is any causal association to 
service.  

Service treatment history as to this subject does not 
substantiate that the veteran underwent evaluation for 
symptoms with a distinct likelihood of connection to       
the disorder claimed. There is no record for instance of 
colitis, episodes of diarrhea or generalized abdominal 
problems. On a medical questionnaire dated July 2004,         
the veteran completed the designation for having had diarrhea 
during service (though not stating the alternative of 
"during service and now" as was completed for several other 
then identified conditions). There is notably an October 2004 
report indicating the diagnosis was of an anal fissure, 
following when he was evaluated for blood in the stool over 
the previous four days. There is no further record of this 
problem in service. A December 2004 separation examination 
refers to this incidence of treatment. This information 
having been identified however,                the presence 
of an anal fissure is not amongst the conditions which the 
veteran has ever claimed to currently manifest; nor is there 
a diagnosis of the same including on the recent colonoscopy 
study.  

The post-service medical history has also been considered. On 
a March 2005  evaluation by a nurse practitioner the veteran 
reported having had episodes of diarrhea two to three times 
per week, and stated that there was present blood in          
the stool six months ago, indicating that this latter symptom 
had not persisted.          38 C.F.R. § 3.303(b) (addressing 
the continuity of symptomatology requirement to demonstrate 
causal relationship to service, where an in-service is not 
"chronic"         in nature). See also Barr v. Nicholson, 
21 Vet. App. 303 (2007). Thereafter,             in 
considering relevant background history, the June 2005 VA 
examination provided mention of a biopsy that month showing 
nonspecific colonic inflammation, but no evidence of 
inflammatory bowel disease. While the veteran did report a 
more continuous history of diarrhea symptoms, it was further 
noted objectively he then had no weight gain or loss, no 
nausea or vomiting,                   no history of fistula, 
no abdominal pain, and no signs of malnutrition. 

Based on the fact that a non-specific colitis, by all 
indication a relatively mild form, was not shown until June 
2005, and also did not have a readily apparent beginning 
during service, there is no justification upon which to 
associate it with an incident of service, or to warrant 
additional inquiry on its cause. Given the notable absence of 
diagnosis of any post-service rectal bleeding syndrome, and 
that the only diagnosed condition of non-specific colitis was 
limited in its nature and extent, there is also not a 
reasonable likelihood of any other distinctly identifiable 
bleeding bowel syndrome that is related to service. 

As a result, the preponderance of the competent evidence on 
the subject of etiology weighs against the determination that 
a colon and/or bleeding bowel syndrome was incurred during 
service. In evaluating the comprehensive evidence, 
consideration has also been provided of the veteran's 
assertions on the likely etiology of the disorder claimed; 
inasmuch as he is a layperson, however, his statements on a 
matter such as causation are not dispositive without 
confirmation by medical evidence. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the claim for a service connection colon 
and/or bleeding bowel syndrome is denied. As the 
preponderance of the evidence is unfavorable,              
the benefit-of-the-doubt doctrine does not apply. 38 C.F.R. § 
3.102; 38 U.S.C.A.     § 5107(b). See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a colon and/or bleeding bowel syndrome 
is denied.


REMAND

The claim for service connection for PTSD is being remanded 
to determine if there is a verified stressor of record to 
support a medical diagnosis of the claimed condition.

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2007).                  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."                
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d) (2007); Dizoglio v, Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown,              6 Vet. App. 91, 98 
(1993).

If the veteran's stressor is unrelated to participation in 
combat, then his                   lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor, and the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 143. See also Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  


Through a June 2005 VA compensation and pension examination 
for PTSD,            the evaluating psychiatrist determined 
that the necessary criteria for a diagnosis of PTSD were met. 
There are outpatient records from the Altoona VA Medical 
Center that also indicate ongoing psychiatric counseling and 
treatment for PTSD beginning in 2005. These findings provide 
substantiation as to the diagnosis of the condition claimed. 
The next essential consideration for this case is whether the 
record establishes that PTSD has a medical relationship to a 
verified in-service stressor. 

The veteran has identified several events during his service 
as the basis for his claim through his correspondence and 
hearing testimony. He stated that upon arriving in Baghdad in 
2003 his unit was constantly on patrol and reconnaissance, 
and that he carried a M16 rifle and a grenade launcher. He 
indicated that he had actual confrontations with the enemy 
and shot and killed members of enemy forces.            He 
further indicated that he participated in several convoys and 
provided escorts for other units. He stated that there were 
individuals whom he knew that were killed during his service 
in Iraq and has provided the names and units of assignment of 
two individuals involved. He has provided names of other 
members of his unit whom he recalled had been wounded during 
the period he served.   

These described events raise the issue of whether the veteran 
had participation in combat during service. If this is 
established, as indicated, his stressors would not require 
objective corroboration to the extent consistent with the 
circumstances of his service. His Form DD-214 (Report of 
Separation from Service) indicates a military occupational 
specialty (MOS) of Multiple Launch Rocket System specialist. 
This occupational assignment does not immediately confirm 
involvement in combat. As a further basis to resolve this 
issue, the veteran's service personnel records should be 
reviewed for indication of his specific duty assignments 
therein. The current information of record from his personnel 
file is substantially limited to that regarding an initial 
1999 enlistment that was later postponed for two years. 
Consequently, an attempt to obtain more comprehensive 
personnel records to include from his active duty service 
from the National Personnel Records Center (NPRC) (and any 
other appropriate source) should be made. See 38 C.F.R.                   
§ 3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency). 
In addition, the veteran should be afforded another 
opportunity to provide further details pertaining to his 
claimed stressors, including specific dates (within a 60-day 
time period, to the extent feasible), locations, unit of 
assignment, and names and unit designations of any other 
individuals involved.

Following receipt of any additional information in this 
regard, an inquiry to the         U. S. Army and Joint 
Services Records Research Center (JSRRC) should be completed 
requesting information for purposes of verification of the 
veteran's claimed stressors, and further requesting unit 
history information for the unit with which he served, the 
194th Field Artillery Battalion, C Battery, to the extent 
delineating the veteran's ongoing occupational duties and 
responsibilities during   the time periods for which the 
alleged in-service incidents transpired.   

Provided that through the above development, it is confirmed 
the veteran had participation in combat during service and 
one or more stressors that are consistent with circumstances 
of that service, or at least one claimed noncombat-related 
stressor is independently verified, the RO/AMC should then 
obtain a supplemental opinion from the June 2005 VA 
psychiatric examiner (or arrange for a                   re-
examination, if this physician is unavailable) who previously 
stated a medical diagnosis of PTSD, to determine whether this 
condition is causally linked to a verified stressor from 
service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).   

Accordingly, this claim is REMANDED for the following action:

1.	Ascertain if the veteran has received 
any VA, non-VA, or other medical treatment 
for PTSD that is not evidenced by the 
current record. The veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.	Obtain the veteran's complete military 
personnel records, from the National 
Personnel Records Center or from any other 
appropriate source. These records should 
be associated with the claims file.

3.	Then determine whether the veteran has 
any other specific information with regard 
to any of his asserted stressors, and if 
so, the veteran should provide such 
specific information to include (a) the 
dates of such incidents within a 60 day 
time frame of their occurrence;              
(b) the names and ranks of witnesses to 
such incidents;  (c) the names of 
casualties, and advised that "nicknames" 
are unsuitable for research purposes, and; 
(d) any other relevant and specific data 
as to the incidents he claims         as 
stressors.

4.	Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) and any other appropriate 
government records depository to 
corroborate the veteran's claimed 
stressors. The RO/AMC should attempt to 
independently verify the claimed events 
from during service of involvement on 
routine patrols with          the unit to 
which he was assigned and having witnessed 
several casualties involving members of 
his unit.                The JSRRC should 
also provide available unit history 
records from the 194th Field Artillery 
Battalion, C Battery, that would indicate 
the veteran's specific occupational duties 
and assignments during periods for which 
the identified in-service incidents 
occurred.   

5.	The AMC/RO must then make a specific 
determination as to whether or not the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors. 

6.	Provided that the veteran's claimed 
stressors are corroborated or he is 
determined to have had combat service, 
then return the claims folder to the VA 
examiner who conducted the VA psychiatric 
examination of            June 2005. If 
the examiner is not available, or is no 
longer employed by VA, schedule the 
veteran for an examination by a 
psychiatrist who has not seen him 
previously.                The purpose of 
the examination is to determine whether  
the veteran has PTSD due to a confirmed 
stressor from service.

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner,        the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.                   In 
particular, the VA examiner must 
consider   the previous finding on 
the June 2005 examination that the 
diagnostic criteria for a medical 
diagnosis PTSD were met. The 
examiner must then determine whether 
the veteran has PTSD that is due to 
an incident of combat service (if 
confirmed) or to any other 
corroborated           in-service 
stressors. 

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law.          
Then readjudicate the issue of 
entitlement to service connection for 
PTSD. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further   appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.                  38 C.F.R. §§ 3.158, 
3.655 (2007). In the event that the veteran does not report 
for the aforementioned examination, documentation should be 
obtained which shows that notice scheduling the examination 
was sent to the last known address.                  It 
should also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


